Citation Nr: 9915679	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  94-49 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to July 1960 
and from October 1960 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991) 
(hereinafter, "§ 1318 benefits").  The Board denied both 
benefits in a decision dated in April 1997, which the veteran 
appealed to the United States Court of Veterans Appeals 
(currently known, since March 1, 1999, as the United States 
Court of Appeals for Veterans Claims, hereinafter simply 
referred to as "the Court")

On appeal, the Court dismissed the appeal of the issue of 
service connection for the cause of the veteran's death, 
vacated the portion of the Board's decision of April 1997 
that denied entitlement to § 1318 benefits and remanded this 
second matter for further development and re-adjudication 
consistent with a Joint Motion for Partial Dismissal, Partial 
Remand and to Suspend Further Proceedings that was filed by 
both the Secretary of VA and the claimant's private attorney 
at the time on August 6, 1998.  [redacted].

By letter of September 25, 1998, the Board contacted the 
claimant's private attorney before the Court to inquire 
whether she intended to represent the claimant before the 
Board and to advise her and the claimant of the latter's 
right to submit additional argument or evidence within 30 
days.  The claimant's private attorney responded, by letter 
of October 5, 1998, by indicating that she would no longer be 
representing the claimant before VA.  Consequently, the Board 
contacted directly the claimant, by letter of December 15, 
1998, and advised her of the above development and of her 
right to submit additional argument or evidence within 30 
days.  The claimant responded, in a VA Form 21-4138 that she 
dated on December 21, 1998, by indicating that she had no 
further argument, that she wished to continue with The 
American Legion as her representative before the Board and 
that she waived the 30-day period afforded her.
 
The claim of entitlement to § 1318 benefits is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran died in May 1994 and his death was not caused 
by his willful misconduct.

3.  At the moment of his death in May 1994, the veteran had 
been in receipt of VA compensation for a service-connected 
disability that had been continuously rated as totally 
disabling since November 1989.

4.  The competent evidence in the record pertaining to the 
question of whether, at the moment of his death in May 1994, 
the veteran should already have been in receipt of VA 
compensation based on a total rating for more than 10 years, 
or not, is, at least, in equipoise.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the claimant, 
dependency and indemnity compensation benefits under the 
provisions of § 1318 are warranted.  38 U.S.C.A. §§ 1318, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the claimant has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist every 
claimant in the development of his or her claim has been 
satisfied.  Id.

According to the pertinent VA regulatory provision, 
dependency and indemnity compensation benefits authorized by 
§ 1318 are to be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service-connected when the following conditions are 
met:

(1)  The veteran's death was not caused 
by his or her willful misconduct; and

(2)  the veteran was in receipt of or for 
any reason (including receipt of military 
retirement pay or correction of a rating 
after his death based on clear and 
unmistakable error) was not in receipt of 
but would have been entitled to receive 
compensation at the time of death for a 
service-connected disability that either:

(a) was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 or more years immediately 
preceding death; or

(b) was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding death.

38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22(a) (1998).

The record shows that, in a July 1967 rating decision, 
service connection was granted for anxiety reaction, rated as 
10 percent disabling, and a bilateral neurosensory deficit, 
with tinnitus, rated as noncompensable.  The effective date 
of that grant of service connection was December 1966, for 
both disabilities.

In September 1976, the veteran underwent a suboccipital 
craniectomy and trans-meatal removal a small intracannicular 
acoustic neuroma, left side.  In June 1977, the veteran filed 
a claim for "increased disability benefits," and indicated 
that he was drawing Social Security benefits and that he had 
become unable to work since the September 1976 surgery.  He 
enclosed with this request an April 1977 letter from a 
private ear, nose and throat ("ENT") specialist, who wrote 
that, the September 1976 surgery notwithstanding, the veteran 
was again complaining of dizziness, headaches and inability 
to change positions quickly, that he might be a candidate for 
labyrinthectomy, "which is extensive destruction of the 
internal ear itself," and that the veteran was unable to 
work at the time.

In a February 1978 rating decision, the RO re-classified the 
service-connected neurosensory deficit as labyrinthine 
vertigo, with tinnitus, and suboccipital craniectomy due to 
acoustic neuroma, and assigned a temporary total rating based 
on convalescence for the two-month period immediately 
following the September 1976 surgery.  Thereafter, the rating 
was to automatically go back to 10 percent.

In a March 1978 statement, the veteran informed the RO that 
he was being re-trained through a state retraining program 
because his vertigo problem did not allow him to return to 
his old job, which the Board notes was that of an auto 
mechanic.  In March 1979, another private ENT specialist 
submitted a statement, in which he said that the veteran had 
made a very concentrated attempt to retrain for a career in 
real estate, but that his symptoms of imbalance or 
disequilibrium and headache had incapacitated him from 
proceeding any further in that career.

According to the report of a VA neuropsychiatric examination 
that was conducted in April 1979, the veteran was unemployed 
and said that he had been unable to work since September 
1978, when he stopped selling real estate due to his problems 
with balance and getting nauseated.  The examination was, 
however, mostly normal and the examiner concluded that the 
overall severity of the psychiatric illness, which he 
confirmed as anxiety reaction, was mild to moderate and that 
the degree of industrial (and social) impairment was only 
mild.

In a June 1979 rating decision, the RO denied the claim for 
an increased rating, including a total rating based on 
individual unemployability.  The veteran appealed this 
decision and, four months after the decision, in October 
1979, he underwent a left labyrinthectomy with utriculo-
sacculectomy.

An RO hearing was conducted in June 1980, at which the 
veteran said that he currently was self-employed at his own 
business, which was an automobile repair shop, but that he 
was not working full time and his brothers mainly took care 
of the business.  He also said that he last worked as a radio 
and instrument installer for an aircraft company in October 
1979, when he was terminated due to the many medical 
restrictions imposed on him after the labyrinthectomy, 
including not being able to climb, be around loud noises and 
crawl.  He further said that, while he had obtained a real 
estate license, he had only being able to work for 
approximately three months due to his doctors' advice and 
that he had been in receipt of Social Security benefits since 
September 1976.  He also made reference to other attempts at 
regaining a gainful occupation since September 1976, all of 
which had eventually failed due to his balance and vertigo 
problems and, regarding his education, said that he had an 
Associate Degree in Applied Science and Management 
Supervision Technology.

In a May 1980 statement, a private ENT specialist said that 
the veteran was trying to be employed as an automobile 
mechanic but that it was not felt that he would be able to 
perform his occupation as a mechanic "due to the severe 
change in position that is required" and that, as far as he 
was concerned, the veteran's disability relating to his inner 
ear was "certainly a real one."

In a July 1980 statement, a counselor from the Vocational 
Rehabilitation Service of Alabama's Department of Education 
made reference to the services rendered to the veteran for a 
period of two years, which included his having been placed in 
three jobs and his having been helped to establish his own 
auto repair shop.  She also said that, unfortunately, the 
veteran had not been able to complete any of the training 
programs nor hold down any of the jobs secondary to his 
complaints of dizzy spells and his inability to bend, stoop 
or move quickly from one position to another.

According to the report of an August 1980 private 
psychological evaluation, the veteran had an average range of 
intelligence, including a verbal score in the upper-average 
range, but there were also indications of an organic brain 
syndrome, more specifically related to visual, perceptual and 
organizational functioning, which rendered it difficult for 
the veteran to perform the mechanically-oriented jobs he was 
trained in and meant that he was best suited for a 
clerically-oriented vocation not involved with spatial 
relationships or supervisory responsibility.

In a September 1980 report, a private psychiatrist said that, 
in his opinion, the veteran's functional impairment was 
moderately severe due to the fact that he was restricted in 
his daily activities but that, insofar as the veteran had 
been able to go to school and take some courses, he was 
unable to say that the veteran's reactive psychiatric anxiety 
and depression were more than moderately disabling.

The above data led the RO to grant a 30 percent rating for 
the service-connected labyrinthine vertigo in a March 1981 
rating decision in which, again, the claim for a total rating 
based on individual unemployability was denied.

In an April 1981 statement, a private vocational consultant 
said that he had testified at a December 1980 hearing 
regarding the veteran's vocational capabilities and that he 
had said at that time that, while the veteran did have 
problems with his balance and could therefore not be expected 
to return to his previous work as a mechanic, there was 
"much evidence to indicate that he might very well train for 
less arduous work and a job that would be more compatible 
with his physical limitations."  Shortly thereafter, 
however, in May 1981, the veteran again indicated, in a 
written statement, that he was not able to return to gainful 
employment, even with rehabilitation, and again said that he 
was in receipt of Social Security benefits.

Based on all the above evidence, which, at the time, did not 
include the actual records from the Social Security 
Administration, the Board denied the veteran's appeal of the 
June 1979 denial of a total rating based on individual 
unemployability, in a December 1981 decision.

In an August 1982 letter, a private ENT specialist said that 
the veteran had been a patient of his office for a number of 
years, that he had functioned "rather inadequately" since 
the September 1976 surgery with inability to concentrate and 
change positions rapidly and that he actually had been trying 
very hard to function in a normal capacity but, due to his 
many problems related to his surgery and recovery, this had 
not been possible.  He also said that he felt very strongly 
that the veteran was a true candidate for disability, as his 
surgery and subsequent balance impairment since that time had 
been significant enough to not allow him to function as he 
did prior to the discovery and removal of his tumor.  He 
further said that he felt that the veteran's intentions were 
honorable but that he was not able to carry out the normal 
day-to-day functions required to hold down a full-time 
occupation.

In a November 1982 statement, the counselor who submitted the 
aforementioned statement of July 1980 said that she had 
worked with the veteran over the past five years, providing 
him with medical and psychological treatment, as well as 
educational services, on-the-job training and placement but 
that, at the present time, the veteran remained unable to 
benefit from any of their services and that her agency felt 
that he was unable to work, as any job placement that had 
been attempted had been unsuccessful and the veteran could 
not do any of the activities which they had attempted to 
place him on vocationally.

According to the report of a VA neuropsychiatric examination 
that was conducted in February 1983, the veteran said that he 
had been unemployed since his surgery of September 1976 and 
that he was unable to work.  In the examiner's opinion, the 
overall severity of the veteran's psychiatric illness was 
mild to moderate and, again, the degree of social and 
industrial impairment was deemed as mild.

The report of a November 1986 VA psychiatric examination 
reveals complaints of inability to hold down employment due 
to the vertigo, and the examiner's opinion to the effect that 
the impairment was mild to moderate, while, according to the 
report of a November 1986 VA neurological evaluation, the 
veteran's mental status exam was within normal limits and 
there was no clinical evidence of focal neurological deficits 
or aura of a dementing process.

The report of a December 1986 VA ENT examination reveals 
complaints of some difficulty with sudden changes in head 
position and difficulty localizing sound in space, as the 
left ear had essentially no hearing, secondary to the 
labyrinthectomy.  The examiner said that, while patients 
recuperating from the resection of an acoustic neuroma 
frequently had some unsteadiness due to their being basically 
dependent on one inner ear only, the brain should compensate 
after six months to a year and, at this point, the greatest 
problem of the veteran was that he could not localize sound 
in space, with hearing in only one ear, and some mild 
unsteadiness, but that, "generally, he has had a good 
result."

The record further shows that, in November 1989, the veteran 
was diagnosed with a recurrent acoustic neuroma on the left 
side and underwent, in December 1989, a second suboccipital 
craniectomy with microscope and facial nerve monitoring for 
the resection of the neuroma.  The veteran then filed, in 
February 1990, another claim for a total rating based on 
individual unemployability and the RO finally granted a total 
schedular rating, by analogy, under the Diagnostic Code that 
VA regulation provides for Meniere's syndrome.  The effective 
date of this total rating was November 15, 1989, the date 
when the veteran was first seen for the recurrent acoustic 
neuroma.

On May 10, 1994, the veteran died of a heart attack and the 
claimant in this appeal, who is his surviving spouse, filed 
the aforementioned claims for service connection for the 
cause of the veteran's death and § 1318 benefits that were 
denied by the RO in the July 1994 rating decision hereby on 
appeal.  Among the evidence that was secured after this 
filing were copies of the actual award of Social Security 
benefits to which the veteran had made reference earlier, 
which was granted in March 1983, effective from September 
1976, basically on account of the veteran's being disabled 
for Social Security purposes due to the diagnosed generalized 
anxiety disorder and his difficulty with balance with any 
motion of his head.

In denying the claim for § 1318 benefits in April 1997, the 
Board explained that the claim lacked legal merit or 
entitlement under the law because, in essence, while the 
veteran had not died due to his own willful misconduct, at 
the moment of his death the total rating had not been in 
effect for more than 10 years, nor was there evidence that, 
at that time, he would have been entitled to receive 
compensation for a service-connected disability that either 
(a) was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death or (b) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of his discharge or release from active duty 
for a period of not less than five years immediately 
preceding death.

In the aforementioned Joint Motion for Partial Dismissal and 
Partial Remand of August 1998, both VA and the claimant's 
private attorney at the time explained that, in denying the 
claim for § 1318 benefits in April 1997, the Board focused 
exclusively on the lack of a combined disability rating of 
100 percent during the ten-year period preceding the 
veteran's death but failed to address the claimant's 
allegations that the evidence supported a total rating based 
on individual unemployability prior to 1984 (the year, in the 
present case, marking the 10-year threshold required by 
§ 1318).  The Court was, then, asked to order the Board to 
re-adjudicate the § 1318 claim in this regard and clearly 
articulate the reasons and bases for its decision.

As shown above, the Board did address the aspect of whether a 
total rating would have been warranted prior to 1984 in its 
decision of April 1997, although it is conceded that the 
reasons and bases were not clearly articulated.  The Board, 
then, has re-examined all the evidence in the record at this 
time and has determined that there is at least an approximate 
balance of the evidence regarding the question of whether, at 
the moment of his death in May 1994, the veteran should 
already have been in receipt of VA compensation based on a 
total rating for more than 10 years.  The evidence is in 
equipoise.

On the one hand, some of the evidence in the record produced 
as early as in 1980 (that is, approximately 14 years before 
the veteran's death) suggests that the veteran was, at least 
as of that time, already unable to regain and maintain 
gainful employment secondary to his surgery of September 
1976.  On the other hand, some other evidence, particularly 
VA medical evidence, appears to show that the industrial and 
social impairment of the veteran between 1976 and 1994 was no 
worse than moderate, and it is clear that, after the surgery 
of September 1976, the veteran was able to go back and study 
and obtain a real estate license, have his own auto repair 
shop, albeit with the help of his brothers, and live a 
somewhat "normal" life.  Also, while experts in vocational 
rehabilitation attested to the veteran's inability to return 
to his usual occupation of auto mechanic, some experts also 
said that he could, however, be re-trained in clerical 
("less arduous") work, which would not involve sudden 
movements that could trigger his dizziness attacks and would 
be "more compatible with his physical limitations."

VA regulation specifically provides that, when, after 
consideration of all the evidence of record, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1998).

The "benefit of the doubt doctrine" requires a claimant 
only to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the law dictates that 
the claimant prevails.  This "unique standard of proof" is 
in keeping with the high esteem in which our nation holds 
those who have served in the Armed Services.  See, Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).

In view of the above, the Board concludes that, since the 
evidence of record is in equipoise, the benefit sought on 
appeal by the claimant, i.e., entitlement to § 1318 benefits, 
has to be, and hereby is being, conceded.


ORDER

The appeal of the claim of entitlement to dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991), is granted, subject to the 
provisions of the appropriate VA laws and regulations 
pertaining to the disbursement of VA funds.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

